DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to amendment filed on: 12/30/2021.
Claims 1 – 14 are pending.
Claim 10 has been amended.

Allowable Subject Matter
Claims 1 – 14 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments have been fully considered and are persuasive.
Regarding Claim 1, the prior art of record does not teach claimed limitation: “closing a low voltage circuit breaker so that electrical connection is provided between the low voltage distribution system and an auxiliary transformer, such that the power supply unit supplies the auxiliary transformer with electrical power, providing electrical power to a power converter from the power supply unit via the low voltage distribution system thereby energizing a direct current link of the power converter,
synchronizing the power converter with an electrical grid” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 9, the claims are allowed as they further limit allowed claim 1.
Regarding Claim 10, the prior art of record does not teach claimed limitation: “closing a low voltage circuit breaker so that electrical connection is provided between the low voltage distribution system and the auxiliary transformer, such that the power supply unit supplies the auxiliary transformer with electrical power, providing electrical power to the power converter from the power supply unit via in combination with all other claimed limitations of claim 10.
Regarding Claims 11 – 14, the claims are allowed as they further limit allowed claim 10.
The closest references are found based on the updated search:
Andersen et al. (US 11,199,177 B2) discloses a method of detecting electrical failures in a control system of a wind turbine generator, the method comprising: measuring a current on a signal path within the control system while applying electrical power to the signal path, wherein the signal path comprises an output line, a transducer of the wind turbine generator (see claim 1).
Tran et al. (US 2016/0139001 A1) suggests a test bench for an axial turbine engine, said test bench comprising: a chamber structured and operable to accommodate a turbine engine; a vertical inlet channel connected to the chamber upstream of the turbine engine; a vertical outlet channel connected to the chamber downstream of the turbine engine; and at least one wind power engine including a system structured and operable to convert mechanical energy of the wind power engine into electrical energy (see claim 5).
Hagedorn (US 8,933,652 B2) teaches a rotor-blade pitch controlling drive for a wind turbine comprising: a control system; a blade pitch drive motor; a primary energy supply supplying electrical energy which is used to drive the blade pitch drive motor; an electrical energy storage means which is operable to be electrically coupled to the blade pitch drive motor to supply electrical power to the blade pitch drive motor if the primary energy supply fails; an electrical test load (see claim 10).


.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        1/15/2022